Citation Nr: 0527376	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a left ankle injury.  

2.  Entitlement to service connection for the claimed 
residuals of a right ankle injury.  

3.  Entitlement to service connection for claimed arthritis 
of both hands.  

4.  Entitlement to service connection for claimed 
endometriosis.  

5.  Entitlement to service connection for the claimed 
residuals of a ganglion cyst of the left wrist.  

6.  Entitlement to service connection for the claimed 
residuals of a hysterectomy.  

7.  Entitlement to service connection for claimed 
gastrointestinal reflux disease.  

8.  Entitlement to service connection for claimed 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1979, and from January 1981 to January 1985, with 
subsequent service in the Reserves.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2003.  

In August 2003, the Board remanded this case for additional 
evidentiary development.  

The issues of service connection for claimed arthritis of 
both hands, endometriosis, the residuals of a ganglion cyst 
of the left wrist, the residuals of a hysterectomy, 
gastrointestinal reflux disease and hemorrhoids are addressed 
in the REMAND portion of this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a left 
ankle disorder that is due to any event or incident of his 
service.  

2.  The veteran is not shown to be suffering from a right 
ankle disorder that is due to any event or incident of his 
service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left ankle disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have a right ankle disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107, 7104; 38 
C.F.R. §§ 3.102, 3.303.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in November 2001 and 
December 2003 in which the RO advised the veteran of the 
evidence needed to substantiate her claims for service 
connection.  

In this letter, the RO also advised the veteran of her and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by her and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that she believes may be relevant to her claim and 
what VA would do to assist her in the development of her 
claim.  

The Board notes that these letters were issued after the 
initial adjudication of her claim by the agency of original 
jurisdiction.  However, the Board believes the content of the 
notice provided to the veteran substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate her claims, and that it 
advised her of her and VA's responsibilities under VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to her.  

Furthermore, with respect to the claims of service connection 
for the residuals of injuries to the left and right ankles, 
the Board finds that all obtainable evidence identified by 
the veteran relative to this issue has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for her 
to undergo a VA examination to determine the nature and 
etiology of her claimed ankle disabilities.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Relevant Laws and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as arthritis    , if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  


III.  Entitlement to service connection for claimed residuals 
of left and right ankle injuries

The veteran is seeking service connection for the residuals 
of injuries to the left and right ankle.  She essentially 
contends that she sustained sprains to both ankles while on 
active duty.  

During a VA examination conducted in December 2003, she also 
reported having sustained hairline fractures in both ankles 
in 1986 as a result of wearing combat boots.  

The veteran's service medical records reflect that, in 
October 1983, she was found to have sustained an inversion 
injury to her left ankle.  The examination revealed that 
range of motion was within normal limits, and that her gait 
was unremarkable.  Palpation revealed some tenderness.  The 
examiner noted a diagnosis of left ankle sprain.  X-ray 
studies of the left ankle revealed no abnormalities.  

Subsequent records show that, in December 1986, she reported 
experiencing pain deep in her right ankle.  An examination 
revealed discoloration and swelling, but no tenderness.  It 
was noted that she had injured her ankle when she missed a 
step on stairs.  The examiner noted a diagnosis of inversion 
injury.  X-ray studies reported showed no evidence of 
fracture.  

A March 1990 clinical record reveals that the veteran was 
again treated for a left ankle sprain.  At that time, she 
reported having a history of "torn ligaments."  

In light of these records, the Board concludes that the 
veteran did sustain injuries to her ankles while on active 
duty and active duty for training.  However, the Board finds 
that the preponderance of the evidence is against finding 
that she has current disabilities of the ankles as a result 
of those injuries.  

In this regard, the Board found the most probative evidence 
of record to be the report of the VA examination in December 
2003.  In that report, the examiner indicated that, although 
the veteran had sustained injuries to her ankles in service, 
those injuries had resolved without sequelae.  It was noted 
that x-ray studies were negative for any evidence of 
fracture, dislocation or bone destruction.  

The Board notes that there is no contrary medical evidence of 
record suggesting that the veteran has current disabilities 
of either ankle.  Although the Board has considered the 
veteran's subjective complaints, the Board finds them to be 
outweighed by the results of the December 2003 VA 
examination.  

In short, the Board finds that the preponderance of the 
evidence shows that the veteran does not have a current 
disability of either ankle that is related to a disease or 
injury incurred in service.  Thus, the benefit sought on 
appeal is denied.  



ORDER

Service connection for the claimed residuals of a left ankle 
injury is denied.  

Service connection for the claimed residuals of a right ankle 
injury is denied.  



REMAND

In August 2003, the Board remanded the claims of service 
connection arthritis of both hands and for hemorrhoids to the 
RO for additional evidentiary development.  

Specifically, the Board instructed the RO to afford a VA 
examination to determine to clarify the nature and etiology 
of the claimed disability.  In particular, the examiner was 
asked to comment on whether it was at least as likely as not 
that the veteran had current hand or hemorrhoid disabilities 
due to any event in her periods of active service, or any 
period of active or inactive duty for training.  

In December 2003, the veteran underwent a VA examination in 
which she was found to have hemorrhoids and arthralgias in 
both hands.  

However, the Board notes that the examiner did not provide 
any specific findings regarding whether those disabilities 
were due to any event in her periods of active service, or 
any period of active or inactive duty for training.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  

The Board believes that the December 2003 VA examination did 
not provide the information sought in the August 2003 Remand.  
Consequently, a remand is necessary so that the veteran can 
undergo further examination.  

The Board is also concerned that the record reflects that the 
veteran underwent excision of a ganglion cyst, and the report 
of her December 2003 VA examination did not comment as to 
whether there was any scarring resulting from that excision.  

Thus, the Board finds that the veteran should also undergo 
additional examination to establish whether the veteran had a 
current scar.  

The record reflects that the veteran underwent a hysterectomy 
due to endometriosis in 1994.  In the report of a VA 
gynecological examination conducted in October 2000, the 
examiner indicated that the veteran had a 10-year history of 
severe pelvic pain prior to being diagnosed with 
endometriosis in 1992 or 1993.  However, it was noted that no 
claims file was available for review.  

Consequently, the Board finds the veteran should undergo 
further VA examination to determine whether her endometriosis 
had its onset during military service.  

The Board further finds that an opinion should also be 
obtained as to whether the claimed gastrointestinal reflux 
disease is related to military service.  

Accordingly, these matters are being remanded to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated her for her claimed disabilities.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should make arrangements for 
an appropriate examination of the veteran 
for the purpose of determining the 
etiology of the veteran's arthralgias of 
both hands.  The veteran's claims file 
must be provided to the examiner for 
review; and the examiner must indicate 
that the file was reviewed.  Any 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted.  The examiner should comment 
on the nature and etiology of the 
veteran's hand complaints.  The examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that the hand complaints had their onset 
during service, or is otherwise 
etiologically related to his military 
service.  A rationale for any opinion 
expressed should be provided.  

3.  The RO should make arrangements for 
an appropriate examination of the veteran 
for the purpose of determining the 
etiology of the veteran's 
gastrointestinal reflux disease.  The 
veteran's claims file must be provided to 
the examiner for review; and the examiner 
must indicate that the file was reviewed.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not that the disease had is onset during 
service, or is otherwise etiologically 
related to his military service.  A 
rationale for any opinion expressed 
should be provided.  

4.  The RO should make arrangements for 
an appropriate examination of the veteran 
for the purpose of determining the 
etiology of the veteran's endometriosis.  
The veteran's claims file must be 
provided to the examiner for review; and 
the examiner must indicate that the file 
was reviewed.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that the 
endometriosis and resulting hysterectomy 
had their onset during service, or is 
otherwise etiologically related to his 
military service.  A rationale for any 
opinion expressed should be provided.  

5.  The RO should make arrangements for 
an appropriate examination of the veteran 
for the purpose of determining the 
etiology of the veteran's hemorrhoids.  
The veteran's claims file must be 
provided to the examiner for review; and 
the examiner must indicate that the file 
was reviewed.  Any diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not that the 
hemorrhoids had their onset during 
service, or is otherwise etiologically 
related to his military service.  A 
rationale for any opinion expressed 
should be provided.  

6.  The RO should make arrangements for 
an appropriate examination of the veteran 
for the purpose of determining there are 
any current residuals of the excision for 
the ganglio cyst, to include scarring.  
The veteran's claims file must be 
provided to the examiner for review; and 
the examiner must indicate that the file 
was reviewed.  Any diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted.  The examiner should 
also offer an opinion as to whether there 
are any current residuals of the in-
service excision of the ganglio cyst, to 
include a scar.  A rationale for any 
opinion expressed should be provided.  

7.  The RO should adjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the RO should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


